Opinion filed September 9, 2021




                                                   In The


            Eleventh Court of Appeals
                                               __________

                                        No. 11-20-00153-CR
                                            __________

                           THE STATE OF TEXAS, Appellant
                                                       V.
             RICHARD BERNARDINA SALGA LOYA, Appellee


                           On Appeal from the 238th District Court
                                  Midland County, Texas
                              Trial Court Cause No. CR53839


                            MEMORAND UM OPI NI ON
        Appellee, Richard Bernardina Salga Loya,1 was indicted and later reindicted
for the offense of stalking. After the trial court granted Appellee’s motion to quash
the reindictment, the State appealed. In its sole issue on appeal, the State contends
that the trial court erred when it quashed the reindictment. We reverse and remand.




        1
          Appellee’s name on the original indictment was interlineated to correct his name to “Richard Bernardino
Salgado Loya.” However, because the reindictment failed to incorporate that correction, we have kept his name as it
appears in the reindictment.
                             I. Procedural Background
      The State originally indicted Appellee on August 1, 2019, for the offense of
stalking. See TEX. PENAL CODE ANN. § 42.072 (West 2016). The State alleged that
Appellee committed the offense by “knowingly engag[ing] in conduct that
[Appellee] knew or reasonably should have known that the complainant would
regard as threatening bodily injury to the complainant.” We note that the original
indictment did not allege that Appellee engaged in conduct that constituted
harassment. See id. § 42.07 (West Supp. 2020). In his amended motion to quash the
original indictment, Appellee argued that the indictment failed to clearly allege an
essential element of the offense of stalking—namely, that Appellee’s conduct would
cause a reasonable person to be affected in any of the ways prescribed under
Section 42.072(a)(3).   See id. § 42.072(a)(3)(A)–(D).       The trial court granted
Appellee’s motion and quashed the indictment.
      On February 18, 2020, the State filed a reindictment, which again charged
Appellee with stalking.     The reindictment, inter alia, included the additional
allegation that Appellee committed the offense of stalking by engaging in conduct
that constituted harassment under Section 42.07, “namely [by] sending multiple
electronic messages.” Appellee then moved to quash the reindictment on the
grounds that the State failed to allege the essential elements of harassment as a
predicate element of stalking. The trial court granted Appellee’s motion and quashed
the reindictment. Upon the State’s request, the trial court filed findings of fact and
conclusions of law.
      On appeal, the State argues that the trial court erred when it granted Appellee’s
motion to quash the reindictment on the grounds that the State failed to allege the
elements of harassment as the predicate offense of stalking.
                               II. Standard of Review
      Because the sufficiency of an indictment is a question of law, we review the
trial court’s decision to quash the indictment de novo. State v. Zuniga, 512 S.W.3d


                                          2
902, 906 (Tex. Crim. App. 2017); State v. Moff, 154 S.W.3d 599, 601 (Tex. Crim.
App. 2004).
                                   III. Analysis
      A criminal defendant has the constitutional right to notice of the offense
charged and its nature.     U.S. CONST. amend. IV; TEX. CONST. art. 1, § 10.
Accordingly, an indictment must set forth the offense “in plain and intelligible
words.” TEX. CODE CRIM. PROC. ANN. art. 21.02 (West 2009). An indictment also
should state everything “which is necessary to be proved.” Id. art. 21.03. To be
sufficient, an indictment must allege the commission of the offense “in ordinary and
concise language . . . to enable a person of common understanding to know what is
meant, and with that degree of certainty that will give the defendant notice of the
particular offense with which he is charged,” and to enable the trial court to
pronounce the proper judgment upon a conviction. Id. art. 21.11. As a general rule,
an indictment that tracks the language of the applicable statute will satisfy
constitutional and statutory requirements of adequate notice. Hughitt v. State, 583
S.W.3d 623, 626 (Tex. Crim. App. 2019); see Zuniga, 512 S.W.3d at 907.
      Section 42.072 provides that three elements must be established to prove the
offense of stalking. See PENAL § 42.072. In his motion to quash the reindictment,
Appellee’s notice contention concerned the first element of the statute. See id. In
relevant part, Section 42.072(a)(1) provides that a person commits the offense of
stalking if he, on more than one occasion and pursuant to the same scheme or course
of conduct that is directed specifically at another person, knowingly engages in
conduct (1) that constitutes harassment under Section 42.07 or (2) that he knows or
reasonably should know the other person will perceive as threatening bodily injury
or death to the other person or threatening that an offense will be committed against
the other person’s property. Id. § 42.072(a)(1)(A), (C). Therefore, one of the ways
to prove the first element of stalking under Section 42.072(a)(1) is to establish the
offense of harassment as defined by Section 42.07. See id. §§ 42.072(a)(1), 42.07.


                                         3
      Here, the reindictment tracked the language of Section 42.072. As to the first
element of stalking, the reindictment charged that:
      on more than one occasion and pursuant to the same scheme and course
      of conduct that was directed specifically at . . . the complainant,
      [Appellee] knowingly engage[d] in conduct that constituted an offense
      under Section 42.07 of the Texas Penal Code, namely sending multiple
      electronic messages, and knowingly engage[d] in conduct that
      [Appellee] knew or reasonably should have known that the complainant
      would regard as threatening bodily injury . . . .

(emphasis added). See id. § 42.072(a)(1). Under Section 42.07, a person commits
the offense of harassment if he acts “with the intent to harass, annoy, alarm, abuse,
torment, or embarrass another,” and his conduct satisfies any one of the
seven enumerated manner and means provided under that subsection.                 Id.
§ 42.07(a)(1)–(7) (emphasis added).      In this case, Appellee asserts that the
harassment allegation recited in the reindictment cannot put him on notice for the
charged offense of stalking because there are seven different means by which to
commit the predicate offense of harassment under Section 42.07(a)(1). We disagree.
      To provide sufficient notice of the charged offense, an indictment must be
specific enough to inform the accused of the nature of the State’s accusation against
him so that he may prepare a defense. Moff, 154 S.W.3d at 601. Here, the allegation
“under Section 42.07”—“namely sending multiple electronic messages”—was
specific enough to inform Appellee of the nature of the State’s accusation against
him with respect to the predicate offense of harassment. Based on the language in
the reindictment and the relevant statute, the only applicable manner and means by
which Appellee could have committed harassment in this instance is set out in
Section 42.07(a)(7), which provides that the person “sends repeated electronic
communications in a manner reasonably likely to harass, annoy, alarm, abuse,
torment, embarrass, or offend another.”       Id. § 42.07(a)(7) (emphasis added).
Appellee maintains that to be sufficient the reindictment was required to track the



                                         4
language of Section 42.07(a)(7) in its entirety and include the constituent elements
of harassment. We cannot agree.
      As the State points out in its brief, courts have consistently rejected the
argument advanced by Appellee with respect to the need for alleging elements of
predicate offenses in charging instruments. Analogous authority dictates that when
the commission of a predicate offense is an element of the charged offense, the
elements of the predicate offense need not be alleged in the indictment. See, e.g.,
Alba v. State, 905 S.W.2d 581, 585 (Tex. Crim. App. 1995) (capital murder
indictment need not allege the constituent elements of predicate felony offense);
Linville v. State, 620 S.W.2d 130, 131 (Tex. Crim. App. [Panel Op.] 1981) (robbery
indictment need not allege the constituent elements of or facts surrounding predicate
offense of theft); Buxton v. State, 526 S.W.3d 666, 682 (Tex. App.—Houston [1st
Dist.] 2017, pet. ref’d) (continuous sexual abuse indictment need not allege the
manner and means by which predicate offenses were committed). We see no reason
to deviate from this rationale in the case before us. Therefore, we hold that the State
was not required to allege the constituent elements of harassment in the reindictment
in order to provide Appellee sufficient notice of the stalking charge that was brought
against him.
      Additionally, we note that it is clear from the record that Appellee had actual
notice of the State’s predicate harassment allegation under Section 42.07. In his
motion to quash the reindictment, Appellee specifically identified and referred to
Section 42.07(a)(7) as the applicable statutory manner and means for the predicate
offense. See Smith v. State, 297 S.W.3d 260, 267 (Tex. Crim. App. 2009) (holding
that appellant did not suffer harm where the record clearly showed that appellant had
actual notice of the allegations charged by the State). Appellee asserted in his motion
that the reindictment was deficient because the State failed to recite verbatim the
language of Section 42.07(a)(7).      However, the only pertinent language from
Section 42.07(a)(7) that is “absent” from and not specifically alleged in the


                                          5
reindictment is this phrase: “in a manner reasonably likely to harass, annoy, alarm,
abuse, torment, embarrass, or offend another.” PENAL § 42.07(a)(7) (emphasis
added). This “absent” language, however, is essentially the same language as that
which is stated in Section 42.07(a), to which the reindictment referred. Therefore,
we cannot agree with Appellee that the reindictment failed to adequately apprise him
of the State’s accusation against him such that he would be unable to prepare a
defense.
      Although the better practice would perhaps have been for the State to either
(1) allege in the reindictment the statutory language for the predicate offense in its
entirety or (2) merely cite the applicable statutory subsection in the body of the
reindictment, i.e., Section 42.07(a)(7), we hold that the reindictment in this case was
sufficient to give Appellee adequate notice of the State’s allegations against him.
See CRIM. PROC. art. 21.03. Therefore, the trial court erred when it granted
Appellee’s motion to quash the reindictment. Accordingly, we sustain the State’s
issue on appeal.
                               IV. This Court’s Ruling
      We reverse the order of the trial court and remand this cause to the trial court
for further proceedings consistent with this opinion.




                                               W. STACY TROTTER
                                               JUSTICE
September 9, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          6